Citation Nr: 1341487	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-23 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD), in excess of 70 percent from November 21, 1997, to January 27, 2005, to include entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).

2.  Entitlement to an initial disability rating for service-connected PTSD, in excess of 50 percent from January 28, 2005, to November 27, 2007, to include entitlement to TDIU.

3.  Entitlement to an initial disability rating for service-connected PTSD, in excess of 70 percent from November 27, 2007.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, the jurisdiction over the Veteran's case was transferred to the Phoenix, Arizona RO.

In a June 2007 rating decision, the RO effectuated a January 2007 Board decision awarding service connection for PTSD.  The RO assigned an initial 70 percent disability rating for PTSD from November 21, 1997, and a 50 percent disability rating from January 28, 2005.

The Veteran appealed the initial disability ratings assigned by the RO, arguing that he is entitled to an initial 100 percent schedular disability rating for PTSD from November 21, 1997.  Alternatively, he claimed entitlement to TDIU from November 21, 1997.

In a May 2009 rating decision, the RO increased the disability rating for the Veteran's service-connected PTSD to 70 percent and awarded TDIU, effective November 27, 2007.

In a March 2011 Board decision, the claims were remanded for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a July 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From November 21, 1997, the Veteran's service-connected PTSD has been manifested by symptoms that more closely approximate total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 100 percent for his service-connected PTSD from November 21, 1997 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the complete grant of the benefit sought with respect to the initial rating claims adjudicated herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding this aspect of the Veteran's the appeal at this time is not prejudicial to him.  Any potential error on the part of VA in complying with the duty to notify and to assist provisions of the VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought with regard to this issue.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings, however, are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 70 percent evaluation for his service-connected PTSD from November 21, 1997, to January 28, 2005, a 50 percent evaluation from January 28, 2005, to November 27, 2007, and a 70 percent evaluation from November 27, 2007.  As discussed below, the Board concludes that a staged rating is not warranted for the Veteran's PTSD.  Rather, the Board finds that the total schedular evaluation assigned to the Veteran's service-connected PTSD by this decision is warranted for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).

As will be discussed below, the Veteran has been assigned GAF scores ranging from 18 to 65 from VA and private examiners, as well as, VA and private treatment providers.  These scores are indicative of moderate to severe impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).

Here, the Veteran seeks a disability rating in excess of the currently assigned 70 percent from November 21, 1997, in excess of 50 percent from January 27, 2005, and in excess of 70 percent from November 27, 2007, for his service-connected PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria for the entire appeal period.

The Veteran's treatment history indicates multiple psychiatric diagnoses including PTSD, major depression, psychotic disorder, not otherwise specified (NOS), anxiety disorder, and paranoid schizophrenia.  See the VA treatment records dated September 2012; VA examination dated June 1996; private psychiatric evaluation dated March 1994.

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not differentiate between the symptomatology associated with the Veteran's service-connected PTSD and that resulting from his other diagnosed psychiatric disabilities.  As will be described below, the April 2013 VA examiner attempted to differentiate between the symptomatology associated with the Veteran's depression and alcohol abuse, and his service-connected PTSD.  For reasons stated below, however, the Board finds this examination report to be inconsistent with the comprehensive medical evidence of record.  Accordingly, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

As was described above, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), in order to warrant a 100 percent disability rating, the evidence must show total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

Critically, the totality of the evidence of record indicates that the Veteran's cumulative PTSD symptomatology more closely approximates total social and occupational impairment for the entire period under consideration.  Specifically, the evidence demonstrates a history of ongoing psychiatric treatment for PTSD including repeated in-patient hospitalizations.  In connection with the Veteran's PTSD, the record shows treatment for depressive symptoms, anxiety, insomnia, irritability, hypervigilance, auditory hallucinations, suicidal and homicidal ideation, memory and cognitive deficits, and severe social and occupational impairment.

During the appeal period, private treatment records dated November 1997 noted the Veteran's frequent insomnia, anxiety, depression, nightmares, aggressiveness, guilt, and overvigilance.  He was also reported to be a suicide risk.  The Veteran's treatment provider described him as "chronically and severely ill."

At the October 1998 RO hearing, the Veteran stated that he continuously relives his experiences during the Korean War.  He stated that he has had nine wives and was abandoned by them due to his psychological problems.  With respect to employment, the Veteran stated that "[n]obody puts up with me.  Not even my coworkers.  I have had lots of jobs."  He indicated that his nerves cause him to be in a constant state of tension.  He described himself as aggressive, "I get into fights.  I ended up in jail."  The Veteran also endorsed nightmares and flashbacks.  With respect to his sleep disturbance, he stated "I get up and stay up.  And I constantly do things around the house that I should not be doing: noises and punching, and giving scares."  See the RO hearing transcript dated October 1998.  He reported that he receives outpatient psychiatric treatment with medication maintenance.

A VA treatment record noted that the Veteran was admitted to the hospital due to "depression, ideas of reference, command hallucinations, isolation, anhedonia, and fear of losing control."  It was noted that he "looked sad, tense, and remained most of his time in bed, a bit distant from others."  His treatment provider noted that the Veteran was able to respond to questions without difficulty.  The Veteran indicated that although he enjoys sports, music, reading, etc., he lacks the motivation to perform them.  His treatment provider noted that the Veteran tends to be very solitary and his life in turn has become very sedentary.  The treatment provider concluded, "his depressed mood with his poor self-control ha[s] been interfering with his overall functioning even when he was working."

From March 1998 to April 1998, the Veteran was admitted to the VA psychiatric intensive care unit for his depressive symptoms.  VA treatment records dated in August 2002 described the Veteran's mood as depressed and anxious.  He was currently separated from his wife.  He reported that he was hearing voices, "which has been a previous problem."  He did not report suicidal ideation at that time but stated that he feels he has lived long enough.  VA treatment records dated March 2003 indicated that the Veteran was looking for full-time employment and was working as a substitute teacher.  In April 2004, the Veteran reported that he attends church regularly and occasionally interacts with his neighbors.  An increase in symptoms of PTSD, anxiety, and depression was described.  A GAF of 60 was assigned.

VA treatment records dated in May 2004 and June 2004 showed that the Veteran participated in an in-patient PTSD program.  Notes of the in-patient treatment showed that the Veteran initially exhibited a depressed mood with vegetative symptoms along with anxiety and agitation.  A May 2004 treatment note indicated that a staff member found the Veteran hiding in the closet; the Veteran stated that "they are coming for me, they are out there."  After stabilizing the Veteran and getting him back into his bed, the staff member later found the Veteran hiding in the shower.  It was noted that the Veteran appeared to be in a dissociative state.  A VA psychology assessment dated May 2004 documented the Veteran's symptoms of re-experiencing his service in Korea, along with nightmares, avoidance, and numbing behaviors.  With respect to suicidal ideation, the he reported, "when I have this wish to kill myself, [Jesus] holds me, and I pray."  The Veteran reported a diminished interest in activities.  He also described detachment/estrangement from others, "I have a feeling that they reject me because I am what I am."  He also described hypervigilance and some difficulty concentrating.  It was noted that he was employed part-time as a driver for a van transporting passengers.  The examining psychologist noted that the Veteran's "PTSD symptoms cause him severe subjective distress and functional impairment.  Social impairment has been severe, and occupational impairment has been moderate to severe."  By June 2004, the Veteran's symptoms were improving and he described friendships and was noted to have normal thought processes and content with no suicidal ideation or hallucinations.  A GAF of 50 was assigned.

In an August 2004 lay statement, one of the Veteran's ex-spouses, Ms. L.M., described the Veteran's psychological symptomatology during their marriage.  She stated that they had to put fences and gates around the house, and ironwork on the windows. She stated that the Veteran would lock himself in the bedroom, sometimes for two to three days.  He exhibited constant anger, mood swings, and nightmares.  She also stated that the noise of thunderstorms, fireworks, or helicopters made him feel very nervous and he would try to hide.

Notably, during a September 2004 VA examination to address the Veteran's scars, the VA examiner noted that "[p]atient provides inconsistent history with delusions that are not atypical in the presence of the diagnosis of schizophrenia for which he is currently being treated."

VA in-patient treatment records dated in June 2005 indicated that the Veteran endorsed passive suicidal ideation without plan.  He stated that he was feeling confused.  It was noted that he exhibited a slowed thought process, tangential, linear for short durations when answering simple questions.  The treatment provider noted that the Veteran's attention and concentration were poor.  As to his cognition, it was noted that the Veteran missed the year, season, month, date, and day.  He was described as confused and delirious.  The treatment provider concluded that although the Veteran may also likely be having a PTSD exacerbation, "his changes in mental status appear too severe to be accounted for by a dissociative state related solely to the PTSD."  In a separate June 2005 VA treatment record, the Veteran was assigned a GAF of 18.  In another June 2005 VA treatment record, the Veteran described hearing voices and commands to "kill, kill, kill;" like he did in combat.  He was noted to be "sad with a very narrow range of affective expression and almost no emotional reacting."  The treatment provider diagnosed the Veteran with PTSD, acute exacerbation with active psychotic experiences and prominent depressive symptoms; a GAF of 35 was assigned.

The Veteran was afforded a VA examination in December 2005 at which time the examiner noted that treatment records documented psychological symptoms of high severity and chronic duration.  The examiner reported, "[h]e does experience some remission in symptoms with his current medications and states that going through mental health counseling has been very helpful as well."  The examiner noted that the Veteran had a very difficult time with his memory and "is unable to recall specifics."  The Veteran stated that he does perform volunteer work, but is not employed for a salary.  He lives alone and has been married multiple times and has three adult sons.  The Veteran stated that he maintains few friendships and participates in very few social activities and leisure pursuits.  The examiner noted a history of verbal and physical confrontations.  No impairment in thought process or communication was exhibited; delusions and hallucinations were also not identified.  The Veteran reported "some fleeting suicidal thoughts without plan or intent."  The examiner noted that the Veteran is able to maintain personal hygiene and completes basic activities of daily living independently.  The examiner concluded that the Veteran "does tend to isolate himself socially and has difficulty appropriately interacting with others due to low stress tolerance and some difficulties with paranoia."  He further opined that the Veteran "is able to meet family responsibilities but because of both physical and emotional issues is unable to meet work demands and responsibilities."  A GAF of 65 was assigned.

In an April 2006 letter, Mr. J.E.T., M.S.W., L.C.S.W., stated that the Veteran has chronic severe PTSD symptoms.  He noted that the Veteran has been seriously impaired by PTSD symptoms.  "He has had nine marriages as he is unable to sustain intimate relationships.  Though well educated, he has had a check[ered] job history."  Mr. J.E.T. also stated that the Veteran's PTSD symptomatology has been recently worsening.

The Veteran was again admitted for in-patient psychological treatment in April 2007 for an acute exacerbation of PTSD symptomatology after witnessing the death of a friend's daughter.  He endorsed auditory hallucinations, nightmares, flashbacks, dysphoria, isolative behaviors, and paranoid ideation.  A GAF of 37 was assigned upon his admission.

A private psychological evaluation was conducted in November 2007 after a referral from the Veteran's vocational rehabilitation counselor who noticed that the Veteran exhibited severe depression, lethargy, mental confusion, and severe memory loss.  After interviewing the Veteran, the November 2007 evaluator noted that the Veteran maintains a positive and loving relationship with his extended and immediate family, including his family members in Puerto Rico.  The evaluating psychologist noted that the Veteran has had multiple hospitalizations for psychological symptoms with the longest being 25 days.  The evaluator reported that the Veteran "finds in-patient stays helpful.  He typically recovers briefly, but steadily decompensates as an out-patient."  The Veteran reported that he has been in nine long-term relationships, but has never formally married.  Additionally, he described a recent history of part-time employment.  The evaluator noted that the Veteran presented as feeble, confused, and disoriented.  He noted "[l]apses in concentration were frequent.  His memory was extremely poor for both recent and remote events."  In fact, the Veteran could not recall his own birthdate.  No signs of psychosis or obvious signs of self-neglect were demonstrated.  The Veteran endorsed depression and suicidal ideation.  He also reported that he continues to hear voices telling him, "kill 'em, kill 'em, kill 'em."  The Veteran described hypervigilance and disturbed sleep with nightmares.  The evaluator noted that there is "a significant regression and loss of cognitive capabilities overall.  Yet, there are no clear signs of neurological dysfunction."  He further noted that the Veteran "will never be able to return to his past occupation as an instructor and principal."  Additional PTSD symptoms were documented including difficulty concentrating, irritability resulting in sudden explosive anger outbursts, although these have diminished in frequency and intensity.  The Veteran's social isolation was also described.  A GAF of 32 was assigned.  The evaluating psychologist stated, "It is likely he will require occasional in-patient treatment on the psychiatric ward."  He further concluded, 
There is no chance he can be employed.  He was considered totally and permanently disabled by Social Security in 1986.  His depression was likely the major contributing factor for that determination.  Any expectation for employment feasibility is unrealistic and would put him and the public at a point of risk.  He poses a danger to self and others in a competitive employment role.

See the private psychological evaluation dated November 2007.

VA treatment records dated in March 2009 documented the Veteran's psychiatric admission for suicidal ideation.  It was noted that he continues to have sleep problems, as well as, poor energy and concentration.  He endorsed persistent auditory hallucinations, including someone calling his name and telling him that he has lived enough, and telling him to harm himself by hanging.  A GAF score of 40 was indicated.

Pursuant to the Board remand, the Veteran was afforded a VA examination as to his psychological symptoms in April 2013.  The examiner noted that the Veteran's PTSD was characterized by nightmares, flashbacks, hypervigilance, and exaggerated startle response.  His depression is characterized by low energy and motivation, depressed mood, and sadness.  The examiner determined that the Veteran's PTSD manifests as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran is currently married and has been for "three or four years."  His spouse resides in the Dominican Republic and the Veteran visits with her four to five times per year and talks with her on the phone daily.  He stated that he has regular contact with his adult sons and maintains good relationships with each of them.  The examiner noted the Veteran's report that he socializes with friends and actively participates in the Lions Club and performs volunteer work.  The Veteran endorsed nightmares and flashbacks of his service in Korea "every now and then."  The examiner characterized his depression as mild to moderate.  The Veteran described passive thoughts of death, but the examiner determined there was no suicidal ideation.  The examiner only noted the Veteran's 1997 in-patient psychiatric treatment for depression.  He also documented the Veteran's report of a suicide attempt by hanging in 1997.  The Veteran endorsed symptoms of alcohol abuse.  The examiner indicated that the Veteran denied auditory or visual hallucinations.  The examiner stated that the Veteran's insight and judgment were good and his memory was within normal limits.  After reviewing the Veteran's claims file, the examiner then concluded,

The Veteran's multiple chronic medical problems and related depression have predominated the clinical picture since 1997.  Based on the examination and records review, the Veteran's PTSD has been in the mild-moderate range since 1997 and was less likely than not productive of social or occupational impairment.  Likewise, it is less likely than not that the appellant's PTSD rendered him incapable of obtaining or performing work during any part of the period from November 2007 to present.

See the VA examination report dated April 2013.

Notably, VA treatment records dated June 2013 documented the Veteran's report of four recent flashbacks, one severe.  He indicated that he thought he was in Korea and his neighbor had to come over and "pick him up off the floor.  I thought he was the enemy too."  The Veteran reported that sometimes he cannot sleep at all.  He endorsed auditory and visual hallucinations, in particular, hearing voices and some visual illusions; he said he sees a monster biting him.  The Veteran also endorsed hypervigilance, hyperactive startle, suspiciousness, and fear.  He stated that he is very anxious as he does not have any help around.  He stated that he feels tired much of the time, although he feels better than he did two years ago because he had fewer nightmares.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in Diagnostic Code 9411 for the assignment of a total [100 percent] disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

The Board acknowledges that the April 2013 VA examiner determined the Veteran's PTSD symptoms to be of mild to moderate severity from the date of service connection, November 21, 1997.  However, in rendering his conclusions concerning the severity of the Veteran's PTSD, the examiner did not provide a rationale informed by the comprehensive medical evidence contained in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  In particular, the examiner did not discuss the Veteran's multiple hospitalizations for treatment of PTSD symptoms dating from November 1997, as documented by VA treatment providers.   The examiner also failed to discuss the Veteran's history of chronic auditory and visual hallucinations, as well as, persistent suicidal ideation.  Accordingly, the Board finds the April 2013 VA examination report to be of little probative value.

Rather, the Board finds that the comprehensive medical evidence is demonstrative of PTSD symptomatology warranting a 100 percent disability rating throughout the period under consideration.  Of particular significance to the Board is the voluminous medical evidence of record documenting that the Veteran's PTSD symptomatology is productive of total social and occupational impairment.  Specifically, the record details the Veteran's severe social isolation, debilitating hallucinations, chronic suicidal ideation, and inability to appropriately function in an occupational setting.  Crucially, the Veteran's frequent psychiatric hospitalizations illustrate his difficulty functioning independent of an in-patient setting.

Although the GAF scores assigned to the Veteran's service-connected PTSD during the current appeal vary to reflect moderate to severe impairment, it is the symptoms specifically noted at the numerous examinations, as well as, in-patient and outpatient treatment evaluations completed during the appeal period that are of the utmost significance.

In this regard, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran for the entire period under consideration, indicates serious and severe symptoms of PTSD, thereby warranting a 100 percent rating for this disability from November 21, 1997.  Accordingly, and based on this evidentiary posture, the Board finds that the Veteran's PTSD is manifested by symptoms that more nearly approximate total social and occupational impairment.  A 100 percent rating for this service-connected disability, pursuant to Diagnostic Code 9411, is warranted.  38 C.F.R. § 4.7 (2013).  A 100 percent schedular rating is assigned throughout the entire period on appeal.

In reaching this decision, the Board recognizes that the Veteran raised an alternate claim of entitlement to a TDIU from November 21, 1997 to November 27, 2007, based upon his PTSD symptomatology.  See the statement of the Veteran's attorney dated February 2011.  In this regard, the Board notes that a TDIU can be assigned based on individual employability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  Clearly, as these regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  In light of the Board's grant of a total schedular rating for the Veteran's service-connected PTSD herein at issue, a TDIU may not also be granted for the same period.  See VAOPGCPREC 6-99 (June 7, 1999).  Moreover, the Veteran has not asserted entitlement to TDIU based upon any other service-connected disability.  Thus, the issue of entitlement to a TDIU for the period from November 21, 1997 to November 27, 2007, is rendered moot by the assignment of the 100 percent disability rating in this decision.  C.f., Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

An initial disability rating of 100 percent is granted for the service-connected PTSD from November 21, 1997, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


